Citation Nr: 1146804	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-03 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a chronic low back disability.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a chronic acquired psychiatric disability, claimed as major depressive disorder and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a chronic gastrointestinal disorder, claimed as being directly related to service and secondary to major depressive disorder and PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to June 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Philadelphia, Pennsylvania, Regional Office and Insurance Center (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims of entitlement to service connection for a chronic low back disability, a chronic acquired psychiatric disability (claimed as major depressive disorder and PTSD), and a chronic gastrointestinal disorder (claimed as being directly related to service and secondary to major depressive disorder and PTSD), and denied her application to reopen her previously denied claim of entitlement to service connection for hepatitis C for failure to submit new and material evidence.

The Veteran, accompanied by her representative, appeared at hearings conducted at the Pittsburgh, Pennsylvania, VA Regional Office to submit evidence and oral testimony in support of her claims before a decision review officer in July 2007 and before the undersigned traveling Veterans Law Judge in August 2008.  A review of the Veteran's claims file shows that transcripts of these hearings have been obtained and associated with the record.

By appellate decision of April 2010, the Board determined that new and material evidence had been submitted regarding the Veteran's claim for VA compensation for hepatitis C and reopened the claim for a de novo review on the merits.  The April 2010 decision also remanded the reopened hepatitis C claim and the claims for service connection for a chronic low back disability, a chronic acquired psychiatric disability, and a chronic gastrointestinal disorder for further evidentiary development, including obtaining Social Security Administration (SSA), private, and VA medical records, and scheduling the Veteran for VA medical examinations to obtain nexus opinions addressing the issues relating to a chronic psychiatric disability and a chronic gastrointestinal disorder.  The denials of service connection for the disabilities associated with this current appeal were thereafter confirmed in a May 2011 supplemental statement of the case.  The case was returned to the Board in July 2011 and the Veteran now continues her appeal.

For the reasons that will be further addressed below, the issues of entitlement to service connection for hepatitis C, a chronic acquired psychiatric disability (claimed as major depressive disorder and PTSD), and a chronic gastrointestinal disorder (claimed as being directly related to service and secondary to major depressive disorder and PTSD), are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and her representative if further action is required on their part.


FINDINGS OF FACT

A chronic low back disability did not have its onset during active military service.


CONCLUSION OF LAW

A chronic low back disability was not incurred, nor is arthritis presumed to have been incurred in active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance of Act of 2000 (VCAA) and VA's duties to notify and to assist.

With respect to the claim for service connection for a chronic low back disability that is presently on appeal, the Board notes that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his/her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim (this fourth element was removed by the Secretary of VA, effective May 30, 2008; see 73 Fed. Reg. 23353).  Additionally, in the subsequent case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court held that adequate notice must also include informing the claimant of degree of disability and effective date.

Letters issued in May 2005 and June 2007 collectively satisfy the duty to notify provisions with respect to all of the aforementioned elements.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, at 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  To the extent that fully compliant notice was not furnished until after the initial adjudication of the back disability claim at issue, as the matter was subsequently readjudicated by the agency of original jurisdiction, most recently in a May 2011 rating decision/supplemental statement of the case, this is sufficient to cure the defect in timing of notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In addition, the Board finds that, with respect only to the back disability claim, the duty to assist the Veteran has been satisfied.  All records relevant to her back disability claim that are obtainable have been associated with the Veteran's claims file and were reviewed by both the RO and the Board in connection with her claim.  The Veteran's service treatment records and post-service private, VA, and SSA records showing treatment for her current low back complaints have been obtained and associated with her claims file. 

In view of the foregoing discussion, the Board concludes that the Veteran has had adequate opportunity to present evidence and argument in support of her claim for service connection for a chronic low back disability.  

Although the Veteran was not provided with a VA examination addressing the claim on appeal, this deficit does not render the existing record unusable for purposes of adjudicating this claim on the merits.  The Board is mindful of the test prescribed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing the matter at issue is not prejudicial to the Veteran's low back disability claim as she has not met the criteria under McLendon to warrant such an examination and, furthermore, the service and post-service VA medical records presently associated with the claims file provide sufficient evidence to decide the issue on appeal, so a VA examination is not necessary to adjudicate the claim.  

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As will be further discussed in detail below, the Board has determined that the credible evidence does not establish an in-service event, injury, or disease relating to her current low back diagnoses, or otherwise indicate that her current low back disability may be associated with service.  Thus, the second and third elements of the McLendon test have not been met.  Therefore, the absence of a medical examination addressing this claim does not constitute a breach of VA's duty to assist.  Furthermore, the Board concludes as a factual matter that the existing clinical evidence of record pertaining to her low back disability, as described above, is sufficient to decide the claim, such that remanding the case for an examination to address this matter would be an unnecessary expenditure of VA resources.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection laws and regulations.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2011).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2011)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of low back pain in service will permit service connection for a chronic low back disability, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  (In this regard, the Board notes at this juncture that the Veteran is not presently service connected for any disabilities.)

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Factual background and analysis: Entitlement to service connection for a chronic low back disability.

As relevant, the Veteran's service treatment records show that her spine and musculoskeletal system were normal on enlistment examination in August 1972 and that on an accompanying medical history questionnaire, she denied having any history of recurrent back pain.  The Veteran entered active duty in September 1972.  A thorough review of her service medical records shows no notation of treatment for any complaints relating to her spine or low back throughout service.  No record of acute injury to her spine or low back, or a diagnosis of a chronic or acute low back disorder, during active duty is shown.  On separation examination in April 1973, her spine and musculoskeletal system were normal on clinical assessment and on an accompanying medical history questionnaire, she denied having a history of back trouble of any kind.

Post-service medical records include VA, SSA, and private, dated 1979 - 2009 showing that the Veteran currently has pertinent diagnoses of chronic low back pain, scoliosis, L5-S1 spondylolysis, right lumbar radiculopathy, and spinal stenosis, for which she is regularly prescribed powerful narcotic pain relievers.  Post-service chronic low back problems are not clinically indicated until May 1991, when a private medical note from Frick Community Health Center (Frick) shows that she was treated for complaints of low back pain after accidentally tripping over her intravenous tube and falling onto her posterior while undergoing in-patient hospitalization at Frick.  A May 1991 treatment note from Frick also shows treatment for neck and mid-back complaints that she related to an accidental fall from a horse 10 years earlier.  A subsequent private treatment note dated approximately two years later, in April 1993, from Allegheny General Hospital, shows that the Veteran appeared for treatment of low back pain that she related to a history of accidentally falling down in a bathtub one year earlier while undergoing inpatient treatment at Frick.  The report made reference to prior X-ray and MRI studies indicating the presence of disc disease.  The diagnosis was mechanical low back pain secondary to a fall in a bathtub.

The Board notes that there is no objective clinical opinion linking the Veteran's current chronic low back diagnoses to her period of active military service in all the post-service medical treatment records associated with the claims file that pertain to her treatment for low back complaints.

In her hearing testimony before the Board and RO, and in written statements in support of her claim, the Veteran stated that the onset of her low back pain was during active duty while performing physical training.  In a February 2005 written statement, the Veteran also alleged that she sustained a coccyx (tailbone) injury during a sexual assault that reportedly occurred on a bathroom tile floor during service.  She claims that she has experienced continuity of painful low back symptoms ever since military service.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a chronic low back disability.  Although she alleges onset of chronic low back symptoms in service, including injury to her tailbone during an alleged sexual assault during active duty, the clinical evidence demonstrates only normal findings with regard to her spine and musculoskeletal system during the entirety of her service.  Significantly, on separation examination in April 1973, not only were normal findings shown on assessment of her spine, the Veteran explicitly denied having any history of back trouble of any kind.  This objective evidence that was made contemporaneous to her period of service explicitly contradicts her allegation of onset of low back pain during active duty.  The current lumbosacral diagnoses shown in the Veteran's post-service medical records are not demonstrably linked to any incident of service but rather to post-service injuries sustained during accidental falls that occurred in or around 1991, or in a horse-riding accident that occurred approximately one decade earlier.  There is no objective medical opinion presented in the evidence that links the Veteran's current lumbosacral diagnoses to her period of military service.  To the extent that the Veteran's testimony alleging onset and continuity of low back symptomatology since service is submitted as nexus evidence and evidence of chronicity of such symptoms, the Board finds that the Veteran's statements in this regard are contradicted by the objective medical evidence of record, such that they are deemed to be non-credible for purposes of establishing chronicity with service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Post-service medical records do not objectively establish onset of a chronic arthritic or degenerative musculoskeletal disability of the Veteran's lumbosacral spine any earlier than after nearly two decades had elapsed since her separation from active duty.  The Board finds this gap in time to be significant, as it weighs against the existence of a link between current low back complaints and her time in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board may consider a prolonged period without medical complaint when deciding a claim).  Therefore, the Board finds that a chronic low back disability did not manifest during service and that the current low back complaints are unrelated to service.

As the evidence of record does not demonstrate that the Veteran is trained medical professional, she is not competent to state that she had a diagnosis of a chronic back disability in service, or otherwise provide a competent opinion linking her current low back diagnoses to her period of military service.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Based on the foregoing, the Board finds that a chronic low back disability did not manifest in service or arthritis to a compensable degree within one year following the Veteran's separation from service.  Therefore, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection in this regard.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a chronic low back disability is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic low back disability is denied.


REMAND

The Board notes that pursuant to its April 2010 remand, attempts were undertaken in good faith by VA to obtain relevant records from the SSA, the Veteran's private healthcare providers, and VA.  The development conducted in this regard was largely successful and the records obtained are current up to May 2009.  Per the Board's remand instructions, the RO/AMC also scheduled the Veteran for medical examinations addressing her claims for service connection for hepatitis C, a chronic acquired psychiatric disability, and a chronic gastrointestinal disorder, which were to be conducted in late November 2010.  Notice of the scheduled examinations was provided to the Veteran in correspondence dated in early November 2010.  However, she failed to report for the examinations and did not provide prior notice to VA that she would be unable to appear for the examinations or otherwise request the examinations to be rescheduled.  The RO/AMC adjudicated the service connection claims based on the available existing record and denied the claims in a May 2011 rating decision.

In correspondence dated in June 2011, the Veteran's representative reported that the Veteran had been very ill and was hospitalized in November 2010, when the scheduled VA examinations were to be conducted.  On her behalf, the representative requested that the missed examinations be rescheduled.  The Board will grant the Veteran's request but advises her that her failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claims.  See 38 C.F.R. § 3.655 (2011).

In the Board's prior remand of April 2010, it also instructed the RO/AMC to obtain all records pertaining to her participation during service in a longitudinal study of patients who had hepatitis, in which samples of her blood were obtained and frozen for later analysis.  In this regard, the Board notes that the claims file includes a letter dated in October 2000, from the Emeritus Chief of Gastroenterology and Hepatology at the Washington, D.C., VA Medical Center (VAMC) and Senior Scientist for Hepatitis C Research at the National Institutes of Health.  This letter, which was specifically addressed to the Veteran, informed her that according to their records, she participated in a research study conducted between 1972 - 1976 to determine whether she had liver disease, which included a physical examination and collection of blood and urine samples.  Some of her blood was tested for abnormal liver function tests and the rest was stored in freezers at the Washington, D.C. VAMC for more than 25 years.  The physician who wrote the letter identified himself as the original Principal Investigator of the study and requested the Veteran's permission test her preserved blood samples for viruses that were not identified by medical science in 1972, including for hepatitis C.  The physician stated to the Veteran that "You may or may not be one of the persons who has the hepatitis C virus in their blood, but we would like to test your already available blood specimen to make certain."  

The Board notes that the AMC issued a letter dated in June 2010 to the Washington, D.C. VAMC requesting records relating to the aforementioned longitudinal study for hepatitis C.  However, a review of the claims file indicates that no response to this query was received.  As the October 2000 letter clearly indicates that some extremely relevant evidence in VA's possession exists that could support the Veteran's claim, and as the current development is inadequate for purposes of determining whether or not the evidence is available for inclusion in the record, another attempt must be undertaken to obtain these records or otherwise conclusively determine their unavailability.  See Jolley v. Derwinski, 1 Vet. App. 37, 40 (1991); Murphy v. Derwinski, 1 Vet. App. 519, 521 (1991); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).   

Accordingly, the case is REMANDED to the RO via the AMC for the following action:

1.  The Veteran's claims file is current up to May 2009.  Thus, the RO should contact the Veteran and request that it be provided with the names and addresses of all healthcare providers, both VA and private, who treated her for gastrointestinal problems, psychiatric problems, and hepatitis C since May 2009.  After obtaining the necessary consent from the Veteran authorizing their release, the RO should obtain all such records not currently associated with her claims file.  These records should include, but are not limited to, those that pertain to her hospitalization around the time of November 2010.

If these records, or any other records deemed relevant to the appeal, are unobtainable by VA, the RO should so state in the claims file and provide an explanation as to why they could not be obtained.

2.  After obtaining any necessary consent from the Veteran authorizing their release, the RO should obtain all medical records and test reports associated with a longitudinal study of hepatitis patients, including the Veteran, which were conducted by VA between 1972 - 1976 and are stored at the Washington, D.C. VAMC.  (To assist the RO/AMC in its search for these records, they are advised to review the Veteran's claims file and examine the copy of the October 2000 letter that was sent to her from the Emeritus Chief of Gastroenterology and Hepatology at the Washington, D.C. VAMC/Senior Scientist for Hepatitis C Research at the National Institutes of Health.) 

If these records, or any other records deemed relevant to the appeal, are unobtainable by VA, the RO should so state in the claims file and provide an explanation as to why they could not be obtained.

3.  Thereafter, the Veteran should be scheduled for a comprehensive VA mental disorders examination to determine the diagnoses of all psychiatric disorders that are present.  The entire claims file must be made available to the examiner in conjunction with this examination.  The examiner should integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's current psychiatric status.

If the diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether the Veteran's alleged stressors are sufficient to produce PTSD; and (2) whether there is a link between the current PTSD and the aforementioned stressors if found sufficient to produce PTSD by the examiner.

As to any other psychiatric disorders diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that such disorder or disorders are due to military service or any incident thereof.  

A complete rationale must be provided for any opinion provided.

4.  The Veteran should be provided with the appropriate VA medical examination to determine her current gastrointestinal diagnosis/diagnoses.  The entire claims file must be made available to the examiner in conjunction with this examination.  Afterwards, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that diagnosed gastrointestinal disabilities are due to military service or any incident thereof in view of the Veteran's history of treatment on multiple occasions for gastrointestinal complaints in service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that diagnosed gastrointestinal disabilities are due to, or otherwise aggravated (permanently increased in severity due to the natural progress of the disorder) by her psychiatric diagnosis/diagnoses.

A complete rationale must be provided for any opinion provided.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  The Veteran is to be advised that, pursuant to 38 C.F.R. § 3.655, her failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claims.

6.  Thereafter, the claims file must be reviewed to ensure that all of the foregoing requested development has been completed.  Then, the pending claims of entitlement to service connection for hepatitis C, a chronic acquired psychiatric disability (claimed as major depressive disorder and PTSD), and a chronic gastrointestinal disorder (claimed as being directly related to service and secondary to major depressive disorder and PTSD), should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case, and an adequate time to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


